ACCEPTED
                                                                                     04-15-00107-cv
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                                9/9/2015 1:00:22 PM
                                                                                     KEITH HOTTLE
                                                                                             CLERK



                            No. 04-15-00107-CV
                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                          IN THE COURT OF APPEALS           09/9/2015 1:00:22 PM
                     FOR THE FOURTH DISTRICT OF TEXAS         KEITH E. HOTTLE
                              AT SAN ANTONIO                        Clerk




                            JUSTIN V. HAYNES,
                                        APPELLANT
                                    V.

                        ALICIA BRYAN HAYNES,
                                 APPELLEE


On Appeal from Cause No. 2012-Cl-14023, In the 166th Judicial District Court of
          Bexar County, Texas, Honorable David Canales, Presiding


   APPELLANT’S ADVISORY REGARDING STATUS OF TRIAL PROCEEDINGS


TO THE HONORABLE COURT OF APPEALS:
     Appellant Justin V. Haynes respectfully provides this advisory

informing the Court of the current status of the trial court proceedings

pursuant to the Court’s September 2, 2015 order.

                                      I.

     This appeal initially arose from the March 3, 2015 judgment

rendered by the trial court. The notice of appeal was filed on February

16, 2015. The Clerk’s Record was filed on May 5, 2015. The Reporter’s
Record was filed on May 4, 2015 and June 16, 2015. The trial court

rendered a Modified Judgment on June 16, 2015.

     Appellant’s brief was due to be filed by July 16, 2015. However,

Appellant filed his unopposed motion to extend that deadline or to

abate the appeal pending final resolution of the trial court proceedings.

On July 20, 2015, the Court entered its order abating this appeal.

     On August 31, 2015, the trial court rendered its second modified

judgment. As a result, Appellant will be required to file a new round of

post-judgment pleadings, including his Request for Findings of Fact and

Conclusions of Law, Motion to Modify Judgment and Motion for New

Trial. Because the request for findings and conclusions and the pending

motions might affect the pending appeal, or render it altogether moot,

and the parties must again supplement the current appellate record to

include the Reporter’s Record from the subsequent post-judgment

hearings and the additional filings that resulted in both modified

judgments as well as the filings subsequent to the trial court’s

rendering of of the latest modified judgment, Appellant respectfully

requests that this appeal continue to be abated until the trial court

proceedings conclude and the complete appellate record is filed in this

Court.




                                  2
                                    II.

     The continuation of the abatement is not sought for purposes of

delay. Rather, this request is made to ensure that the issues raised in

this appeal are presented to this Court in the most efficient and

expeditious manner possible.

     WHEREFORE, PREMISES CONSIDERED, Appellant Justin V.

Haynes respectfully requests that the Court continue to abate this

appeal until after the trial proceedings conclude and the complete

appellate record is filed in this Court, and such other and further relief

to which he is justly and equitably entitled.

                            Respectfully submitted,
                               /s/ Ryan G. Anderson
                            Ryan G. Anderson
                            State Bar No. 00783546
                            LAW OFFICES OF RYAN G. ANDERSON, PLLC
                            115 E. Travis, Suite 1403
                            San Antonio, Texas 78205
                            (210) 399-0198
                            (210) 855-5050 (Facsimile)
                            ryan@rgalawpc.com

                            RICHARD R. ORSINGER
                            State Bar No. 15322500
                            ORSINGER, NELSON, DOWNING &
                            ANDERSON L.L.P.
                            310 S. St. Mary’s, Suite 1717
                            San Antonio, Texas 78205
                            (210) 225-5567 Telephone
                            (210) 267-7777 Telecopier
                            richard@ondafamilylaw.com


                                   3
ATTORNEYS FOR APPELLANT
JUSTIN V. HAYNES




    4
                         CERTIFICATE OF SERVICE

      I certify that a true copy of the above was served in accordance with the
Texas Rules of Civil Procedure on September 9, 2015, on the following:

      Eric Lipper                          Biff Pennypacker
      Whitney N. Rawlinson                 Wilson, Pennypacker & Thompson
      Hirsch & Westheimer, P.C.            LLP
      1415 Louisiana, 36th Floor           8620 N. New Braunfels, Suite 101
      Houston, Texas 77002                 San Antonio, Texas 78217
      Attorneys for Alicia Bryan           Attorneys for Alicia Bryan Haynes
      Haynes

      Jo Chris Lopez
      Rob Ramsey
      Langley & Banack, P.C.
      745 E. Mulberry, Suite 900
      San Antonio, Texas 78212
      Attorneys for Alicia Bryan
      Haynes



                                   /s/ Ryan G. Anderson
                                Ryan G. Anderson




                                       5